Citation Nr: 1146917	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-45 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran testified that he applied for Social Security Administration (SSA) disability benefits and that he has been granted SSA benefits (but did not know whether these benefits are based on disability).  It appears that some, but not all, of the records considered in connection with his SSA claim have been submitted and associated with the record.  Any outstanding SSA records are likely to contain pertinent information and must be secured.

The record shows that the Veteran is a retired Civil Service employee (accountant).  There are numerous medical opinions of record which address whether he is unemployable due to his various service-connected disabilities.  Another medical opinion which reconciles these opinions and addresses the cumulative effect of all of the Veteran's service-connected disabilities is necessary.  

Accordingly, the case is REMANDED for the following action:

1. All records of VA treatment the Veteran has received for his service-connected disabilities since November 2009 (the most VA treatment records available for review), should be secured.

2. The RO should secure from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.

3. The RO should also arrange for the veteran to be examined by an appropriate physician to determine the cumulative impact of his various service connected disabilities (PTSD, peripheral neuropathy of each extremity, diabetes mellitus with associated erectile dysfunction and nephropathy, and nasal submucous resection) on his ability to work, to include whether they render him unemployable.  His claims file must be reviewed by, the examiner.  The examiner should reconcile the findings of:

a. The October 2009 VA examiners that the Veteran was employable to the extent that he "could function in a sit-down job where he can use a computer" and that he had only "occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks"; 
b. The June 2009 opinion of counselors at the Vet Center who opined that the Veteran's "level of PTSD [has] severely limited his industrial skills and ability to maintain a suitable salaried job" and he is "incapable of any sedentary employment" due to his PTSD;
c. The July 2008 opinion of a VA examiner that "he should be able to perform employment for which he is otherwise qualified";
d. The June 2008 opinion of a VA examiner that "[t]he Veteran's PTSD does not cause unemployability";
e. The December 2007 opinion of Dr. KAJ that the Veteran has diabetes mellitus and severe diabetic peripheral neuropathy and that he is unemployable;
f. The February 2007 opinion of a counselor and VA psychiatrist that the Veteran "cannot seek further employment due to chronic neuropathy and constant pain in his feet and other joints"; and
g. The January 2007 VA examiner's opinion that "the Veteran does retain cognitive emotional behavioral capabilities, which suggest that he could do simple work activities in a loosely supervised environment."

The examiner must explain the rationale for all opinions.

4. The RO should arranger for any further development suggested by the results of that sought above, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

